Order entered December 30, 2019




                                                In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                          No. 05-19-00999-CR
                                          No. 05-19-01001-CR

                              PABLO PACHECORAMIREZ, Appellant

                                                   V.

                                 THE STATE OF TEXAS, Appellee

                         On Appeal from the 292nd Judicial District Court
                                       Dallas County, Texas
                        Trial Court Cause Nos. F17-76295-V & F17-76296-V

                                               ORDER
            Before the Court is appellant’s December 23, 2019 amended second motion for extension

of time to file his brief. In the motion, appellant notes that State’s exhibit 36 is missing from the

reporter’s record. Our review of the reporter’s record confirms that State’s exhibit 36 is missing

as are State’s exhibits 10, 11, and 12.

             We ORDER a supplemental reporter’s record containing State’s exhibits 10, 11, 12,

and 36 filed by JANUARY 10, 2020.

            We defer ruling on appellant’s extension motion until the supplemental reporter’s record

is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court; to Debi Harris, court reporter,

Auxiliary Court No. 8; and to counsel for all parties.



                                                         /s/   ROBERT D. BURNS, III
                                                               CHIEF JUSTICE